
	
		I
		111th CONGRESS
		1st Session
		H. R. 4371
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Gonzalez (for
			 himself, Mr. Ortiz,
			 Mr. Boren,
			 Mr. Griffith,
			 Mr. Thornberry,
			 Mr. Meek of Florida,
			 Mr. Courtney,
			 Mr. Garrett of New Jersey,
			 Mr. Arcuri,
			 Mr. Carnahan,
			 Mr. Hall of Texas,
			 Mr. Ruppersberger,
			 Mr. Moran of Virginia,
			 Mr. Scott of Georgia,
			 Mr. Akin, Mr. Pitts, Mr.
			 Cuellar, Mr. Kagen,
			 Mr. McIntyre,
			 Mr. Grayson,
			 Mrs. McCarthy of New York,
			 Mr. Bishop of Georgia,
			 Mr. Cummings,
			 Mr. Massa,
			 Mr. Bartlett,
			 Mr. Cohen,
			 Mr. Peters,
			 Mr. Berry,
			 Mr. Himes,
			 Ms. McCollum,
			 Mr. Bishop of New York,
			 Mrs. Lowey,
			 Mr. Maffei,
			 Mr. Clay, Mr. Murphy of New York,
			 Mrs. Christensen,
			 Mr. Kratovil,
			 Mr. Roe of Tennessee,
			 Mr. Wittman,
			 Mr. Butterfield,
			 Mr. Israel,
			 Mr. Luetkemeyer,
			 Mr. Rush, Mr. Marchant, Mr.
			 Hill, Ms. Wasserman
			 Schultz, Mr. Lincoln Diaz-Balart of
			 Florida, Ms. Norton,
			 Mr. LoBiondo,
			 Ms. Kosmas,
			 Mr. Dent, Mr. Faleomavaega, Mrs. Biggert, Mr.
			 Adler of New Jersey, Mr.
			 Gerlach, and Mr. Paul)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  continue using 2009 Medicare practice expense relative value units for certain
		  cardiology services.
	
	
		1.Continued use of 2009
			 Medicare practice expense relative value units for certain cardiology
			 servicesSection 1848(c)(2) of
			 the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the
			 end the following new subparagraph:
			
				(K)Continued use of
				2009 practice expense relative value units for certain cardiology
				services
					(i)In
				generalNotwithstanding any
				other provision of law, including provisions contained in the final rule
				published in the Federal Register on November 25, 2009 (74 Fed. Reg. 61737),
				relating to CY 2010 relative value units, subject to clause (iii) and the
				second sentence of clause (iv), in determining the practice expense payment
				under this paragraph for services performed predominantly by cardiologists and
				furnished on or after January 1, 2010, the Secretary shall continue practice
				expense relative value units at the levels for CY 2009 for such services. For
				purposes of the previous sentence, the services performed predominantly by
				cardiologists include (as determined by the Secretary) cardiac monitoring
				services, services performed primarily for the diagnosis or treatment of heart
				disease, and other services at least 50 percent of which are performed under
				this part by cardiologists.
					(ii)Inclusion of
				specific cardiac codesIn
				determining practice expense relative value units under this paragraph for
				myocardial perfusion imaging (CPT codes 78451–78454) for services furnished on
				or after January 1, 2010, subject to clause (iii) and the second sentence of
				clause (iv), the Secretary shall use the 2009 practice expense relative value
				units for the previous codes that were combined to create such CPT
				codes.
					(iii)New cpt code
				implementation permittedNothing in clause (i) or (ii) shall be
				construed to prevent new category I CPT codes related to cardiovascular
				computed tomography and cardiovascular magnetic resonance imaging, published in
				the rule referred to in clause (i), from taking effect on January 1,
				2010.
					(iv)Study and
				report on practice expense methodologyThe Secretary, in consultation with medical
				specialty society stakeholders and other affected stakeholders, shall enter
				into a contract with an independent entity—
						(I)to conduct a study of the practice expense
				methodology used to determine relative value units under this paragraph to
				determine whether the cost finding, indirect cost allocation, scaling, and
				budget neutrality methodologies used are consistent with generally accepted
				accounting principles, distribute the burden of any necessary budget neutrality
				adjustments proportionally among all physicians’ services, comparison to other
				payment methodologies, and result in allowances that accurately reflect the
				relative direct and indirect resources involved in the provision of various
				physicians’ services; and
						(II)to submit to the Secretary and Congress no
				later than January 1, 2011, a report on such study that includes
				recommendations for determining practice expense under this subsection.
						Upon
				completion of such study, the Secretary may adjust the practice expense
				relative value units described in clause (i) and the codes described in clause
				(ii) for services furnished on or after such date (not earlier than January 1,
				2012) as the Secretary may specify.(v)No budget
				neutrality adjustmentThe
				Secretary shall not make any reduction in relative value units or other budget
				neutrality adjustments pursuant to the application of the previous provisions
				of this
				subparagraph.
					.
		
